UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 29, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 333-149552 TUCANA LITHIUM CORP. (Exact name of registrant as specified in charter) NEVADA (State or other jurisdiction of incorporation or organization) (I.R.S. Employee Identification No.) 3651 Lindell Rd. Suite D155 Las Vegas, NV, 89103 (Address of Principal Executive Offices) 1-800-854-7970 (Registrants telephone number, including area code) (Former Name or Former Address if Changed Since Last Report) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer.See definition of “large accelerated filer,” “accelerated filer” and "smaller reporting company"in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filero Non-Accelerated Filero(Do not check if a smaller reporting company)
